         Case 5:20-cv-08241-EJD Document 84 Filed 02/23/21 Page 1 of 2

                   UNITED STATES COURT OF APPEALS
                                                                     FILED
                             FOR THE NINTH CIRCUIT
                                                                     FEB 18 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 GATEWAY CITY CHURCH; et al.,                  No. 21-15236

               Plaintiffs - Appellees,
                                               D.C. No. 5:20-cv-08241-EJD
   v.                                          U.S. District Court for Northern
                                               California, San Jose
 GAVIN NEWSOM and SANDRA
 SHEWRY, Acting Director CDPH,                 ORDER

               Defendants,

  and

 SARA H. CODY, SCC Health Officer
 and COUNTY OF SANTA CLARA,

               Defendants - Appellants.



        The motion filed by the appellants on February 12, 2021 for voluntary

dismissal of this appeal is granted. This appeal is dismissed. See Fed. R. App. P.

42(b); 9th Cir. R. 27-9.1.
 Case 5:20-cv-08241-EJD Document 84 Filed 02/23/21 Page 2 of 2

This order shall constitute the mandate.



                                       FOR THE COURT:

                                       MOLLY C. DWYER
                                       CLERK OF COURT

                                       By: Tina S. Price
                                       Deputy Clerk
                                       Ninth Circuit Rule 27-7
